Case 2:18-cv-11290-MAG-DRG ECF No. 87 filed 08/13/20                  PageID.1612      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 YVONNE ARLEASE FOSTER, et al.,

        Plaintiff,                                           Case No. 18-cv-11290

 vs.                                                         HON. MARK A. GOLDSMITH

 PEOPLE OF THE STATE OF
 MICHIGAN, et al,

       Defendants.
 ____________________________________/

                                OPINION & ORDER
   (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
 JUDGE’S REPORT AND RECOMMENDATION DATED MARCH 23, 2020 (Dkt. 85); (2)
   GRANTING THE MOTION TO DISMISS BY THE CITY OF DETROIT (Dkt. 44); (3)
  GRANTING THE MOTION FOR SUMMARY JUDGMENT BY DAVID COX (Dkt. 31);
 (4) GRANTING THE MOTION TO DISMISS BY THE 20TH DISTRICT COURT, GENE
  DERWICK, DEARBORN HEIGHTS POLICE DEPARTMENT, A. MAZLOUM, DAVID
        TURFE, CITY OF DEARBORN HEIGHTS, CHRISTIAN HOLDER, MARK
    PLAWECKI, JOHN KELLER, AND CHRIS PARALEXIS (Dkt. 71); (5) GRANTING
    THE MOTION TO DISMISS FILED BY CITY OF WESTLAND AND D. TROSPER
   (Dkt. 50); (6) GRANTING THE MOTION FOR SUMMARY JUDGMENT BY DAVID
        COX (Dkt. 49); (7) GRANTING THE MOTION TO DISMISS BY CITY OF
     HAMTRAMCK (Dkt. 53); AND (8) GRANTING THE MOTION TO DISMISS BY
                             NADINE HAMOUD (Dkt. 69)


        This matter is presently before the Court on the Report and Recommendation (R&R) of

 Magistrate Judge David Grand, issued on March 23, 2020 (Dkt. 85). In the R&R, the Magistrate

 Judge recommends granting the “slew of dispositive motions” filed by Defendants and dismissing

 the case. R&R at 1-2.

        The parties have not filed objections to the R&R, and the time to do so has expired. See

 Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

 the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not
Case 2:18-cv-11290-MAG-DRG ECF No. 87 filed 08/13/20                     PageID.1613       Page 2 of 2



 appear that Congress intended to require district court review of a magistrate’s factual or legal

 conclusions, under a de novo or any other standard, when neither party objects to those findings.”);

 Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987) (failure to file

 objection to R&R “waived subsequent review of the matter”); Cephas v. Nash, 328 F.3d 98, 108

 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or omission in a

 magistrate judge’s report waives further judicial review of the point.”); Lardie v. Birkett, 221 F.

 Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and recommendation to which

 no party has objected, the Court need not conduct a review by any standard.”). However, there is

 some authority that a district court is required to review the R&R for clear error. See Fed. R. Civ.

 P. 72 Advisory Committee Note Subdivision (b) (“When no timely objection is filed, the court

 need only satisfy itself that there is no clear error on the face of the record in order to accept the

 recommendation.”). Therefore, the Court has reviewed the R&R for clear error. On the face of

 the record, the Court finds no clear error and accepts the recommendation.

        Accordingly, Defendants’ motions (Dkts. 31, 44, 49, 50, 53, 69, 71) are granted, and the

 case is dismissed.

        SO ORDERED

 Dated: August 13, 2020                                s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge


                                  CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on August 13, 2020.

                                                       s/Karri Sandusky
                                                       Case Manager
